


110 HR 1567 PCS: Stop Tuberculosis (TB) Now Act of

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 472
		110th CONGRESS
		1st Session
		H. R. 1567
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 6, 2007
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To amend the Foreign Assistance Act of 1961
		  to provide increased assistance for the prevention, treatment, and control of
		  tuberculosis, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Tuberculosis (TB) Now Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)Tuberculosis is one of the greatest
			 infectious causes of death of adults worldwide, killing 1.6 million people per
			 year—one person every 20 seconds.
			(2)One-third of the world’s population is
			 infected with the tuberculosis bacterium and an estimated 8.8 million
			 individuals develop active tuberculosis each year.
			(3)Tuberculosis is the leading infectious
			 killer among individuals who are HIV-positive due to their weakened immune
			 systems, and it is estimated that one-third of people with HIV infection have
			 tuberculosis.
			(4)Today, tuberculosis is a leading killer of
			 women of reproductive age.
			(5)There are 22 countries that account for 80
			 percent of the world’s burden of tuberculosis. The People’s Republic of China
			 and India account for 36 percent of all estimated new tuberculosis cases each
			 year.
			(6)Driven by the HIV/AIDS pandemic, incidence
			 rates of tuberculosis in Africa have more than doubled on average since 1990.
			 The problem is so pervasive that in August 2005, African Health Ministers and
			 the World Health Organization (WHO) declared tuberculosis to be an emergency in
			 Africa.
			(7)The wide extent of drug resistance,
			 including both multi-drug resistant tuberculosis (MDR–TB) and extensively drug
			 resistant tuberculosis (XDR–TB), represents both a critical challenge to the
			 global control of tuberculosis and a serious worldwide public health threat.
			 XDR–TB, which is characterized as being MDR–TB with additional resistance to
			 multiple second-line anti-tuberculosis drugs, is associated with worst
			 treatment outcomes of any form of tuberculosis. XDR–TB is converging with the
			 HIV epidemic, undermining gains in HIV prevention and treatment programs and
			 requires urgent interventions. Drug resistance surveillance reports have
			 confirmed the serious scale and spread of tuberculosis with XDR–TB strains
			 confirmed on six continents. Demonstrating the lethality of XDR–TB, an initial
			 outbreak in Tugela Ferry, South Africa, in 2006 killed 52 of 53 patients with
			 hundreds more cases reported since that time. Of the world’s regions,
			 sub-Saharan Africa, faces the greatest gap in capacity to prevent, find, and
			 treat XDR–TB.
			(8)With more than 50 percent of tuberculosis
			 cases in the United States attributable to foreign-born individuals and with
			 the increase in international travel, commerce, and migration, elimination of
			 tuberculosis in the United States depends on efforts to control the disease in
			 developing countries. Recent research has shown that to invest in tuberculosis
			 control abroad, where treatment and program costs are significantly cheaper
			 than in the United States, would be a cost-effective strategy to reduce
			 tuberculosis-related morbidity and mortality domestically.
			(9)The threat that tuberculosis poses for
			 Americans derives from the global spread of tuberculosis and the emergence and
			 spread of strains of multi-drug resistant tuberculosis and extensively drug
			 resistant tuberculosis, which are far more deadly, and more difficult and
			 costly to treat.
			(10)DOTS (Directly Observed Treatment
			 Short-course) is one of the most cost-effective health interventions available
			 today and is a core component of the new Stop TB Strategy.
			(11)The Stop TB Strategy, developed by the
			 World Health Organization, builds on the success of DOTS and ongoing challenges
			 so as to serve all those in need and reach targets for prevalence, mortality,
			 and incidence reduction. The Stop TB Strategy includes six components:
				(A)Pursuing high-quality expansion and
			 enhancement of DOTS coverage.
				(B)Implementing
			 tuberculosis and HIV collaborative activities, preventing and controlling
			 multi-drug resistant tuberculosis, and addressing other special
			 challenges.
				(C)Contributing to the strengthening of health
			 systems.
				(D)Engaging all health care providers,
			 including promotion of the International Standards for Tuberculosis
			 Care.
				(E)Empowering
			 individuals with tuberculosis and communities.
				(F)Enabling and
			 promoting research to develop new diagnostics, drugs, vaccines, and
			 program-based operational research relating to tuberculosis.
				(12)The Global Plan to Stop TB 2006–2015:
			 Actions for Life is a comprehensive plan developed by the Stop TB Partnership
			 that sets out the actions necessary to achieve the millennium development goal
			 of cutting tuberculosis deaths and disease burden in half by 2015 and thus
			 eliminate tuberculosis as a global health problem by 2050.
			(13)While innovations such as the Global
			 Tuberculosis Drug Facility have enabled low-income countries to treat a
			 standard case of tuberculosis with drugs that cost as little as $16 for a full
			 course of treatment, there are still millions of individuals with no access to
			 effective treatment.
			(14)As the global
			 resource investment in fighting tuberculosis increases, partner nations and
			 international institutions must commit to a corresponding increase in the
			 technical and program assistance necessary to ensure that the most effective
			 and efficient tuberculosis treatments are provided.
			(15)The Global Fund to Fight AIDS, Tuberculosis
			 and Malaria is an important global partnership established to combat these
			 three infectious diseases that together kill millions of people a year.
			 Expansion of effective tuberculosis treatment programs constitutes a major
			 component of Global Fund investment, along with integrated efforts to address
			 HIV and tuberculosis in areas of high prevalence.
			(16)The United States Agency for International
			 Development and the Centers for Disease Control and Prevention are actively
			 involved with global tuberculosis control efforts. Because the global
			 tuberculosis epidemic directly impacts tuberculosis in the United States,
			 Congress has urged the Centers for Disease Control and Prevention each year to
			 increase its involvement with international tuberculosis control
			 efforts.
			(17)The United States Agency for International
			 Development is the lead United States Government agency for international
			 tuberculosis efforts, working in close partnership with the Centers for Disease
			 Control and Prevention and with the President’s Emergency Plan for HIV/AIDS
			 Relief. The goal of the United States Agency for International Development is
			 to contribute to the global reduction of morbidity and mortality associated
			 with tuberculosis by building country capacity to prevent and cure tuberculosis
			 and achieve global targets of 70 percent case detection and 85 percent
			 treatment success rates. The United States Agency for International Development
			 provides support for tuberculosis programs in countries that have a high burden
			 of tuberculosis, a high prevalence of tuberculosis and HIV, and a high risk of
			 MDR–TB.
			3.Assistance to
			 combat tuberculosis
			(a)PolicySubsection
			 (b) of section 104B of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151b–3) is amended to read as follows:
				
					(b)PolicyIt is a major objective of the foreign
				assistance program of the United States to control tuberculosis. In all
				countries in which the Government of the United States has established
				development programs, particularly in countries with the highest burden of
				tuberculosis and other countries with high rates of tuberculosis, the United
				States Government should prioritize the achievement of the following goals by
				not later than December 31, 2015:
						(1)Reduce by half the
				tuberculosis death and disease burden from the 1990 baseline.
						(2)Sustain or exceed the detection of at least
				70 percent of sputum smear-positive cases of tuberculosis and the cure of at
				least 85 percent of those cases
				detected.
						.
			(b)AuthorizationSubsection (c) of such section is
			 amended—
				(1)in the heading, by
			 striking Authorization and inserting
			 Assistance
			 required; and
				(2)by striking
			 is authorized to and inserting shall.
				(c)Priority To Stop
			 TB StrategySubsection (e) of such section is amended—
				(1)in the heading, to
			 read as follows: Priority
			 To Stop TB Strategy.—;
				(2)in the first
			 sentence, by striking In furnishing and all that follows through
			 , including funding and inserting the following:
					
						(1)PriorityIn
				furnishing assistance under subsection (c), the President shall give priority
				to—
							(A)activities
				described in the Stop TB Strategy, including expansion and enhancement of DOTS
				coverage, treatment for individuals infected with both tuberculosis and HIV and
				treatment for individuals with multi-drug resistant tuberculosis (MDR–TB),
				strengthening of health systems, use of the International Standards for
				Tuberculosis Care by all providers, empowering individuals with tuberculosis,
				and enabling and promoting research to develop new diagnostics, drugs, and
				vaccines, and program-based operational research relating to tuberculosis;
				and
							(B)funding
							;
				and
				(3)in the second
			 sentence—
					(A)by striking
			 In order to and all that follows through not less
			 than and inserting the following:
						
							(2)Availability of
				amountsIn order to meet the
				requirements of paragraph (1), the President—
								(A)shall ensure that not less
				than
								;
					(B)by striking
			 for Directly Observed Treatment Short-course (DOTS) coverage and
			 treatment of multi-drug resistant tuberculosis using DOTS–Plus, and
			 inserting to implement the Stop TB Strategy; and; and
					(C)by striking
			 including and all that follows and inserting the
			 following:
						
							(B)should ensure that not less than
				$15,000,000 of the amount made available to carry out this section for a fiscal
				year is used to make a contribution to the Global Tuberculosis Drug
				Facility.
							.
					(d)Assistance for
			 WHO and the Stop Tuberculosis PartnershipSuch section is further
			 amended—
				(1)by redesignating
			 subsection (f) as subsection (g); and
				(2)by inserting after
			 subsection (e) the following new subsection:
					
						(f)Assistance for
				WHO and the Stop Tuberculosis PartnershipIn carrying out this section, the
				President, acting through the Administrator of the United States Agency for
				International Development, is authorized to provide increased resources to the
				World Health Organization (WHO) and the Stop Tuberculosis Partnership to
				improve the capacity of countries with high rates of tuberculosis and other
				affected countries to implement the Stop TB Strategy and specific strategies
				related to addressing extensively drug resistant tuberculosis
				(XDR–TB).
						.
				(e)DefinitionsSubsection
			 (g) of such section, as redesignated by subsection (d)(1), is amended—
				(1)in paragraph (1),
			 by adding at the end before the period the following: , including low
			 cost and effective diagnosis and evaluation of treatment regimes, vaccines, and
			 monitoring of tuberculosis, as well as a reliable drug supply, and a management
			 strategy for public health systems, with health system strengthening, promotion
			 of the use of the International Standards for Tuberculosis Care by all care
			 providers, bacteriology under an external quality assessment framework,
			 short-course chemotherapy, and sound reporting and recording systems;
			 and
				(2)by adding after
			 paragraph (5) the following new paragraph:
					
						(6)Stop TB
				StrategyThe term Stop
				TB Strategy means the six-point strategy to reduce tuberculosis
				developed by the World Health Organization. The strategy is described in the
				Global Plan to Stop TB 2007–2016: Actions for Life, a comprehensive plan
				developed by the Stop Tuberculosis Partnership that sets out the actions
				necessary to achieve the millennium development goal of cutting tuberculosis
				deaths and disease burden in half by
				2016.
						.
				(f)Annual
			 reportClause (iii) of section 104A(e)(2)(C) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151b–2(e)(2)(C)) is
			 amended by adding at the end before the semicolon the following: ,
			 including the percentage of such United States foreign assistance provided for
			 diagnosis and treatment of individuals with tuberculosis in countries with the
			 highest burden of tuberculosis, as determined by the World Health Organization
			 (WHO).
			(g)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized to be appropriated to the President
			 not more than $400,000,000 for fiscal year 2008 and not more than $550,000,000
			 for fiscal year 2009 to carry out section 104B of the Foreign Assistance Act of
			 1961 (22 U.S.C.
			 2151b–3), as amended by subsections (a) through (e) of this
			 section.
				(2)Funding for
			 CDCOf the amounts
			 appropriated pursuant to the authorization of appropriations under paragraph
			 (1), not more than $70,000,000 for fiscal year 2008 and not more than
			 $100,000,000 for fiscal year 2009 shall be made available for the purpose of
			 carrying out global tuberculosis activities through the Centers for Disease
			 Control and Prevention.
				(3)Additional
			 provisionsAmounts appropriated pursuant to the authorization of
			 appropriations under paragraph (1) and amounts made available pursuant to
			 paragraph (2)—
					(A)are in addition
			 amounts otherwise made available for such purposes; and
					(B)are authorized to
			 remain available until expended.
					
	
		
			Passed the House of
			 Representatives November 5, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		November 6, 2007
		Received; read twice and placed on the
		  calendar
	
